PITTMAN, Judge,
concurring in part and concurring in the result.
I concur in the result to affirm, and I concur in that portion of the main opinion addressing the applicability of § 35-11-370, Ala.Code 1975, which imposes a lien upon all “claims ... accruing to the person to whom ... care, treatment, or maintenance was furnished ... on account of injuries giving rise to such ... claims,” to claims that an injured patient may be entitled to assert against an insurer ex con-tractu. Although the parties disputed in the trial court the amount of attorney fees to be awarded to UAB, the issue whether UAB is entitled to an award of attorney fees at all was not raised in the trial court. “This court cannot consider arguments raised for the first time on appeal; rather, our review is restricted to the evidence and arguments considered by the trial court.” Andrews v. Merritt Oil Co., 612 So.2d 409, 410 (Ala.1992).